     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 1 of 9 Page ID #:3683



     H. Dean Steward, SBN 85317
 1   107 Avenida Miramar, Ste. C
     San Clemente, CA 92672
 2   Tel (949) 481-4900
     Fax (949) 497-6753
 3
     Attorney for Defendant
 4   MICHAEL JOHN AVENATTI
 5

 6                             UNITED STATES DISTRICT COURT
 7                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
 9
                  Plaintiff,                      DEFENDANT’S EX PARTE
10                                                APPLICATION FOR AN ORDER
                         v.                       RELATING TO THE PROSECUTION’S
11                                                RECEIPT AND REVIEW OF
     MICHAEL JOHN AVENATTI,                       ATTORNEY-CLIENT PRIVILEGED
12                                                MATERIALS
                  Defendant.
13

14

15
           Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
16
     counsel of record, H. Dean Steward, hereby files this Ex Parte Application for an Order
17
     Relating to the Prosecution’s Receipt and Review of Attorney-Client Privileged
18
     Materials.
19

20    Dated: September 3, 2020                Respectfully submitted,
21

22                                           /s/ H. Dean Steward
                                              H. DEAN STEWARD
23
                                              Attorney for Defendant
24                                            MICHAEL JOHN AVENATTI
25

26

27

28
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 2 of 9 Page ID #:3684




 1
     I.     INTRODUCTION

 2          Yesterday afternoon, the defense learned for the first time that the
 3
     prosecution team received and reviewed approximately 299 attorney-client
 4
     privileged documents reflecting communications between Mr. Avenatti and his
 5

 6   lawyers. These documents total in excess of 1,000 pages. They have been in the
 7
     possession of the prosecution team in some instances for over six months and have
 8
     been reviewed by the prosecution.1
 9

10          Despite these facts and the prosecution’s absolute obligation to immediately
11
     alert the defense as to their possession and review of privileged documents, not to
12
     mention their obligation not to possess and review privileged documents in the first
13

14   place, the prosecution failed to inform the defense that they were in possession of
15
     attorney-client privileged materials highly relevant to multiple charges in this case
16
     and had reviewed them.2 They also inexplicably failed to alert the Court to these
17

18
            1
19             There can be no legitimate dispute as to whether the documents were reviewed
     by the prosecution team because (1) the prosecution subsequently produced the
20   documents to the defense (demonstrating they were obviously reviewed because one does
     not produce documents to one’s adversary that have not been reviewed); (2) the
21   prosecution has previously represented to the Court and the defense, among other things,
     that they had reviewed all of the documents produced in the case and were prepared to
22   proceed to trial and (3) the privilege review team or “taint team” has admitted that at least
     certain of the documents were reviewed by the prosecution.
23           2
               The privilege review team first alerted the defense to this fact late yesterday. No
     explanation has been provided as to why the prosecution team did not alert the defense or
24   why this only occurred yesterday. The defense is in the process of determining all of the
     issues and counts in the indictment to which these documents relate. At least some of the
25   documents relate to the bankruptcy counts (counts 33-36), which the prosecution has
     recently admitted in writing “have substantial overlap of evidence and witnesses” with
26   counts 1-10 (the wire fraud counts). The defense is also attempting to confirm that no
     other privileged documents beyond the 299 are in the possession of the prosecution team
27   and/or have been reviewed.
28
                                                       2
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 3 of 9 Page ID #:3685




 1
     serious ethical lapses and violations of Mr. Avenatti’s rights, including most

 2   recently at the status conferences held regularly in this case, with the last
 3
     conference occurring just three days ago on Monday (August 31, 2020).
 4

 5         The issues of (1) the prosecution’s receipt and review of over 1,000 pages of

 6   documents protected by the attorney-client privilege and subsequent failure to alert
 7
     the defense and the Court, (2) the resulting conflict of interest and ethical
 8

 9   prohibitions against the prosecution team continuing in this case, and (3) the

10   appropriate relief to be granted as a result of the government’s conduct, including
11
     but not limited to possible disqualification of the prosecution team, sanctions,
12

13   and/or dismissal of charges, are all of paramount importance and must be

14   addressed promptly before this case proceeds further and before the prosecution
15
     team continues in this case.
16

17         Accordingly, the defense respectfully requests that the Court issue an Order
18   (1) setting a briefing schedule for the upcoming defense motion, which will seek
19
     relief as a result of the government’s conduct and/or an evidentiary hearing and (2)
20

21   staying all other motion practice before the Court pending a ruling on the defense
22   motion.3 The defense specifically requests that the defense be permitted to file
23
     their opening brief no later than September 11, with the government’s opposition
24

25
           3
26            It is improper for the prosecution team to proceed with representing the
     United States against Mr. Avenatti in any meaningful way until these issues are
27   fully resolved.
28
                                                    3
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 4 of 9 Page ID #:3686




 1
     due seven days later on September 18, and the defense reply due no later than

 2   September 25.
 3
           Prior to filing this ex parte application, the defense requested that the
 4

 5   government consent to the relief requested herein. The government responded that

 6   they do not oppose the briefing schedule but do oppose and continuance of the
 7
     dates for the other motions.
 8

 9   II.   ARGUMENT

10         A.     The Attorney-Client Privilege
11         The attorney-client privilege is the “oldest of the privileges for confidential
12
     communications known to the common law.” See Upjohn Co. v. United States, 449
13

14   U.S. 383, 389 (1981); see also In re Grand Jury Subpoenas, 454 F.3d 511, 519

15   (6th Cir. 2006) (explaining that “[t]he privilege protecting confidential
16
     communications between an attorney and his client dates back to the Tudor
17

18   dynasty”). The attorney-client privilege empowers a client — as the privilege
19   holder — “to refuse to disclose and to prevent any other person from disclosing
20
     confidential communications between him and his attorney.” See Black's Law
21

22   Dictionary 129 (6th ed. 1990).
23         The purpose of the attorney-client privilege is to ensure “full and frank
24
     communication” between a client and his lawyer and “thereby promote broader
25

26   public interests in the observance of law and administration of justice.” See Upjohn
27

28
                                                    4
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 5 of 9 Page ID #:3687




 1
     Co., 449 U.S. at 389. As the Supreme Court has consistently emphasized, the

 2   attorney-client privilege exists because “sound legal advice or advocacy serves
 3
     public ends and . . . such advice or advocacy depends upon the lawyer's being fully
 4

 5   informed by the client.” Id.; see also Hunt v. Blackburn, 128 U.S. 464 (1888)

 6   (“The rule which places the seal of secrecy upon communications between client
 7
     and attorney is founded upon the necessity, in the interest and administration of
 8

 9   justice, of the aid of persons having knowledge of the law and skilled in its

10   practice, which assistance can only be safely and readily availed of when free from
11
     the consequences or the apprehension of disclosure.”) Nowhere is this more
12

13   important than in connection with the representation of a criminal defendant, as in

14   this case, who is fighting for his liberty and faces significant prison time if
15
     convicted.
16
           B.     The Sixth Amendment
17

18         Critically, the attorney-client privilege supports the Sixth Amendment's
19   guarantee of effective assistance of counsel. See U.S. Const. amend. VI (“In all
20
     criminal prosecutions, the accused shall enjoy the right ... to have the Assistance of
21

22   Counsel for his defense.”); Strickland v. Washington, 466 U.S. 668, 686 (1984)
23   (analyzing Sixth Amendment right to effective assistance of counsel). As the
24
     Fourth Circuit has held in assessing the interplay between the attorney-client
25

26   privilege and the Sixth Amendment, “[t]he essence of the Sixth Amendment right
27

28
                                                     5
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 6 of 9 Page ID #:3688




 1
     to effective assistance of counsel is, indeed, privacy of communication with

 2   counsel.” United States v. Brugman, 655 F.2d 540, 546 (4th Cir. 1981). See also,
 3
     DeMassa v. Nunez, 770 F.2d 1505, 1507 (9th Cir. 1985) (describing Sixth
 4

 5   Amendment as a “source” for the expectation of privacy in attorney-client

 6   communications); 1 Geoffrey C. Hazard, Jr. et al., The Law of Lawyering § 10.14,
 7
     10-91 (4th ed. Supp. 2019) (explaining that “[t]he attorney-client privilege has ties
 8

 9   to the Sixth Amendment”).

10         C.     The Disclosure of Mr. Avenatti’s Privileged and Protected
                  Information Has Resulted in Irreparable Harm Under the Law
11
           Under well-established law, the disclosure and review of Mr. Avenatti’s
12

13   privileged and protected information results in serious injury and irreparable harm.
14
     See Upjohn Co., 449 U.S. at 389 (emphasizing importance of attorney-client
15
     privilege); United States v. Philip Morris Inc., 314 F.3d 612, 622 (D.C. Cir. 2003)
16

17   (concluding that a party had demonstrated the likelihood of irreparable harm
18
     predicated on “the general injury caused by the breach of the attorney-client
19
     privilege and the harm resulting from the disclosure of privileged documents to an
20

21   adverse party”), abrogated on other grounds by Mohawk Indus., Inc. v. Carpenter,
22
     558 U.S. 100, 103 (2009); Klitzman, Klitzman & Gallagher v. Krut, 744 F.2d 955,
23

24
     960-61 (3d Cir. 1984) (law firm had demonstrated likelihood of irreparable harm

25   where government seized files containing privileged information).
26

27

28
                                                   6
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 7 of 9 Page ID #:3689



            D.    Before This Case Proceeds Further, The Issue of the Prosecution
 1                Team’s Receipt and Review of Privileged Material Must Be
                  Addressed
 2

 3
            As the Court can appreciate, there are serious issues that result from the

 4   receipt and review of a defendant’s attorney-client privileged materials in a
 5
     criminal case, including ethical considerations, the ability of the prosecution team
 6

 7   to continue on the case, and the ability of the government to continue to prosecute

 8   the defendant. These issues must be addressed in full before this case proceeds
 9
     further. Even though delay may result, these issues and any resulting delay is of no
10

11   fault of the defense. Further, the preservation of Mr. Avenatti’s rights, including

12   those rights guaranteed under the Constitution and by well-established case law
13
     relating to the sanctity of the attorney-client privilege, are of paramount
14

15   importance and far exceed any concerns relating to timing.

16

17
     III.   CONCLUSION
18
            For each of the reasons set forth above, Mr. Avenatti respectfully requests
19

20   that the Court issue an Order (1) setting a briefing schedule for the upcoming
21   defense motion, which will seek relief as a result of the government’s conduct
22
     and/or an evidentiary hearing and (2) staying all other motion practice before the
23

24   Court pending a ruling on the defense motion.
25          //
26
            //
27

28
                                                    7
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 8 of 9 Page ID #:3690




 1

 2    Dated: September 3, 2020           Respectfully submitted,
 3

 4                                       /s/ H. Dean Steward
                                        H. DEAN STEWARD
 5
                                        Attorney for Defendant
 6                                      MICHAEL JOHN AVENATTI
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              8
     Case 8:19-cr-00061-JVS Document 260 Filed 09/03/20 Page 9 of 9 Page ID #:3691




 1

 2                             CERTIFICATE OF SERVICE
 3
           I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
 4

 5   of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA

 6   92672. I am not a party to the above-entitled action. I have caused, on September
 7
     3, 2020, service of the defendant’s:
 8

 9   DEFENDANT’S EX PARTE APPLICATION FOR AN ORDER RELATING TO

10    THE PROSECUTION’S RECEIPT AND REVIEW OF ATTORNEY-CLIENT
11
                                 PRIVILEGED MATERIALS
12

13   on the following party, using the Court’s ECF system:

14   AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
15
     I declare under penalty of perjury that the foregoing is true and correct.
16

17   Executed on September 3, 2020
18
                                             /s/ H. Dean Steward
19
                                             H. Dean Steward
20

21

22

23

24

25

26

27

28
                                                    9
